Rule 615. Excluding WitnessesAt a party’s request, the court must order witnesses excluded so that they cannot hear other witnesses’ testimony. Or the court may do so on its own. But this rule does not authorize excluding: (a) a party who is a natural person; (b) an officer or employee of a party that is not a natural person, after being designated as the party’s representative by its attorney; (c) a person whose presence a party shows to be essential to presenting the party’s claim or defense; or (d) a person authorized by statute to be present. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat.  1937; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 25, 1988, eff. Nov. 1, 1988;  Pub. L. 100–690, title VII, §7075(a), Nov. 18, 1988, 102 Stat. 4405;  Apr. 24, 1998, eff. Dec. 1, 1998; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The efficacy of excluding or sequestering witnesses  has long been recognized as a means of discouraging and exposing  fabrication, inaccuracy, and collusion. 6 Wigmore §§1837–1838. The  authority of the judge is admitted, the only question being whether the  matter is committed to his discretion or one of right. The rule takes  the latter position. No time is specified for making the request. Several categories of persons are excepted. (1)  Exclusion of persons who are parties would raise serious problems of  confrontation and due process. Under accepted practice they are not  subject to exclusion. 6 Wigmore §1841. (2) As the equivalent of the  right of a natural-person party to be present, a party which is not a  natural person is entitled to have a representative present. Most of the  cases have involved allowing a police officer who has been in charge of  an investigation to remain in court despite the fact that he will be a  witness. United States v. Infanzon, 235 F.2d 318 (2d Cir. 1956); Portomene v. United States, 221 F.2d 582 (5th Cir. 1955); Powell v. United States, 208 F.2d 618 (6th Cir. 1953); Jones v. United States, 252 F.Supp. 781 (W.D.Okl. 1966). Designation of the representative by the attorney  rather than by the client may at first glance appear to be an inversion  of the attorney-client relationship, but it may be assumed that the  attorney will follow the wishes of the client, and the solution is  simple and workable. See California Evidence Code §777. (3) The category  contemplates such persons as an agent who handled the transaction being  litigated or an expert needed to advise counsel in the management of  the litigation. See 6 Wigmore §1841, n. 4. Notes of Committee on the Judiciary, Senate Report No. 93–1277 Many district courts permit government counsel to  have an investigative agent at counsel table throughout the trial  although the agent is or may be a witness. The practice is permitted as  an exception to the rule of exclusion and compares with the situation  defense counsel finds himself in—he always has the client with him to  consult during the trial. The investigative agent's presence may be  extremely important to government counsel, especially when the case is  complex or involves some specialized subject matter. The agent, too,  having lived with the case for a long time, may be able to assist in  meeting trial surprises where the best-prepared counsel would otherwise  have difficulty. Yet, it would not seem the Government could often meet  the burden under rule 615 of showing that the agent's presence is  essential. Furthermore, it could be dangerous to use the agent as a  witness as early in the case as possible, so that he might then help  counsel as a nonwitness, since the agent's testimony could be needed in  rebuttal. Using another, nonwitness agent from the same investigative  agency would not generally meet government counsel's needs. This problem is solved if it is clear that  investigative agents are within the group specified under the second  exception made in the rule, for “an officer or employee of a party which  is not a natural person designated as its representative by its  attorney.” It is our understanding that this was the intention of the  House committee. It is certainly this committee's construction of the  rule. Notes of Advisory Committee on Rules—1987 Amendment The amendment is technical. No substantive change is intended. Notes of Advisory Committee on Rules—1988 Amendment The amendment is technical. No substantive change is intended. Committee Notes on Rules—1998 Amendment The amendment is in response to: (1) the Victim's Rights and Restitution Act of 1990, 42 U.S.C. §10606,  which guarantees, within certain limits, the right of a crime victim to  attend the trial; and (2) the Victim Rights Clarification Act of 1997 (18 U.S.C. §3510). Amendment by Public Law 1988 —Pub. L. 100–690, which directed amendment of rule by  inserting “a” before “party which is not a natural person.”, could not  be executed because the words “party which is not a natural person.” did  not appear. However, the word “a” was inserted by the intervening  amendment by the Court by order dated Apr. 25, 1988, eff. Nov. 1, 1988. Committee Notes on Rules—2011 Amendment The language of Rule 615 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.